Callahan, J.,
dissents and votes to affirm in the following memorandum: I do not concur. The record' clearly demonstrates that respondents have failed for a period of more than one year following the date the child was placed in foster care substantially and continuously or repeatedly to plan for the future of the child, although physically and financially able to do so, notwithstanding petitioner’s diligent efforts to encourage and strengthen the parental relationship (Social Services Law, § 384-b, subd 7, par la]). Petitioner has proved by clear and convincing evidence that although the parents did maintain a certain amount of contact with the child, they were not co-operative with various officials who attempted by letter and personal contact to plan and assist them in carrying out a plan contemplated to return the child to them. While petitioner may have taken additional action to encourage respondents to demonstrate some sense of parental responsibility, its failure to have done so does not invalidate the findings of Family Court (Matter of Karas, 59 AD2d 1022, 1023, mot for lv to app den 43 NY2d 646). The record also reveals that there has been limited co-operation with officials from the Department of Social Services in the Counties of Livingston and Steuben when efforts were made to be of assistance. I find that an appropriate plan was prepared and reasonable attempts were made to assist, develop and encourage a meaningful parental relationship. Respondents, although aware of the consequences of *738their failure to assist in development of the plan, failed to establish an adequate plan. Accordingly, the order of Family Court should be affirmed (see Matter of Snyder, 88 AD2d 772; Matter of Roderick W., 96 AD2d 746). (Appeal from order of Yates County Family Court, Dugan, J. — Social Services Law, § 392.) Present — Dillon, P. J., Callahan, Doerr, Boomer and Moule, JJ.
65